 

PROMISSORY NOTE (“NOTE”) - 10% SIMPLE INTEREST

 

$1,23601/29/2020



 

 

For VALUE RECEIVED, Bio Matrix Scientific Group, Inc. (“Borrower”) promises to
pay to BST Partners (“Lender”) the principal sum of One Thousand Two Hundred
Thirty Six Dollars [$1236.00] with accrued simple interest at the rate of 10%
percent per annum on the balance. The said principal and accrued interest shall
be payable in lawful money of the United States of America on January 29, 2021.
This Note may be prepaid in whole or in part at any time without premium or
penalty. The Borrower hereby waives any notice of the transfer of this Note by
the Lender or by any subsequent holder of this Note, agrees to remain bound by
the terms of this Note subsequent to any transfer, and agrees that the terms of
this Note may be fully enforced by any subsequent holder of this Note. All terms
and conditions of this Note shall be interpreted under the laws of the state of
California and venue shall be the state of California.

 

 

Borrower

 

By:/s/Timothy Foat

Its:Chief Executive Officer

 

Accepted By:

 

Lender

 

By:David R. Koos

Its: Chairman and CEO

 

 

